SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1114
KA 15-00070
PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JUSTIN FARRARA, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (ASHLEY R.
LOWRY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered October 23, 2014. The judgment convicted
defendant, upon his plea of guilty, of rape in the third degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of two counts of rape in the third degree
(Penal Law § 130.25 [2]). Contrary to defendant’s contention, we
conclude that “ ‘[t]he plea colloquy and the written waiver of the
right to appeal signed [and acknowledged in court] by defendant
demonstrate that [he] knowingly, intelligently and voluntarily waived
the right to appeal’ ” (People v Kesick, 119 AD3d 1371, 1372).
Defendant’s valid waiver forecloses his challenge to the severity of
the sentence (see People v Lopez, 6 NY3d 248, 256).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court